DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Response to Amendment
In respond to Applicant’s amendment filed 05/21/2021, claims 22-27, 30-34, 37-38 have been amended.  Claims 1-21, 28-29 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-27, 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  For example -


Claims 23-27, 30-39 recite the limitation "the tunable laser” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation "the cavity modes” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if “the cavity modes” referring to “a plurality of cavity modes” or “a number of the cavity modes”.
Claims 31, 33, 34, 37-38 recites “a phase section, wherein the phase section” – it is unclear to the examiner “the phase section” is being referring to “a phase section” cited in claims 31, 33, 34, 37-38 or it is referring to “a phase section” cited in claim 22.
 
For the purposes of examination it is assumed “the tunable laser” as “the wavelength tunable laser”; “the cavity modes” could be “the plurality of cavity modes” or “the number of the cavity modes”; “the phase section” could refer to “a phase section” of claim 22 which it depends on, or its respective claims 31, 33, 34, 37-38.  
Allowable Subject Matter
Claim 22 is allowed.
Sato et al. (US 2004/0179569) considered as relevant art.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 22, Sato et al. '569 shows and discloses a wavelength tunable laser (TITLE; Abstract; Fig 1-11 B) comprising: at least one waveguide ( Fig 7: at least one waveguide); at least one comb reflector comprising a plurality of reflective regions (Fig 7: at least one comb reflector/SG-DBR comprising plurality of reflective regions, at least one comb reflector having plurality of reflection peaks in a wavelength range); at least one broadband reflector having substantially uniform reflectivity for wavelengths in the wavelength range ( Fig 7: at least one broadband reflector 136 having uniform reflectivity for wavelengths in the wavelength range; Fig 1-6, 8-11 B ); and at least one laser cavity formed by the at least one comb reflector and the at least one broadband reflector ( Fig 7: at least one laser cavity formed by at least one comb reflector/SG-DBR and at least one broad band reflector 136; See also Fig 1-6, 8-11 B ). Sato et al. '569 also shows and discloses of the comb with multiple diffraction grating groups having different periods control by different electrodes for wavelength tuning, and discloses different laser devices having a desired length (Fig 7: 161/162/163/164 combs/ SGDBR grating groups with different periods that control by electrodes 171/172/173/174; Section [032-045, 059, 085], Fig 1-6, 8-llB), (Fig 1-llB: Section [056] laser each having a desired length). 
However, the reference fail to teach the structure and relationship where at least one laser cavity having a plurality of cavity modes, an optical length of the at least one laser cavity configured such that a non-integer number of the cavity modes are between consecutive reflection peaks of the at least one comb reflector; wherein the at least one waveguide comprises a first waveguide, a second waveguide, and a third waveguide in a Y-branch configuration; wherein the at least one broadband reflector comprises a first broadband reflector disposed in or at an end of the first waveguide, and the at least one comb reflector comprises a first comb reflector disposed in or at an end of the second waveguide and a second comb reflector disposed in or at an end of the third waveguide;  and wherein at least one of said first or second comb reflectors is configured to be thermally controlled and/or said wavelength tunable laser further comprises a phase section that is configured to be thermally control.
Claims 23-27, 30-39 are also allowable when these claims have been amended to overcome the 112 rejection indicated above.

					COMMUNICATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828